DETAILED ACTION
Allowable Subject Matter
Claims 2-6 and 8-21 are allowed.

The following is a statement of reasons for the allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 2):
a first switching component comprising a first node coupled with the first node of the capacitor and comprising a second node coupled with a digit line of the memory cell, the first switch component configured to selectively couple the first node of the capacitor with the digit line of the memory cell during portions of the read operation; and
a second switching component comprising a first node coupled with the second node of the first switching component and comprising a second node coupled with a second node of the capacitor, the second switching component configured to selectively couple the second node of the capacitor with the digit line, as depicted in figure 4, reference characters 460 and 470.

The prior art does not appear to disclose (as recited in claim 10):
coupling, for a first duration, the digit line with the memory cell based at least in part on coupling the first node of the capacitor with the voltage source; isolating the first node of the capacitor from the voltage source for a second duration that at least partially overlaps with the first duration; isolating, for a third duration, the digit line from the memory cell and the first node of the capacitor based at least in part on isolating the first node of the capacitor from the voltage source; and coupling the digit line with a second node of the capacitor for a fourth duration that at least partially overlaps with the third duration.

The prior art does not appear to disclose (as recited in claim 16):
couple, for a first duration, the digit line with the memory cell based at least in part on coupling the first node of the capacitor with the voltage source; isolate the first node of the capacitor from the voltage source for a second duration that at least partially overlaps with the first duration; isolate, for a third duration, the digit line from the memory cell and the first node of the capacitor based at least in part on isolating the first node of the capacitor from the voltage source; and couple the digit line with a second node of the capacitor for a fourth duration that at least partially overlaps with the third duration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 02/17/2022